IMPD 1A42015-080 000022

Indianapolis Metropolitan Police Department
\
STATEMENT OF RIGHTS:

I wish fo advise you that you are being questioned as part of an official investigation of
the Indianapolis Metropollian Pollce Department, You will be askecl questions
specifically, directly and narrowly relating to the performance of your official dutles as a
police officer or concerning your fitness jor service as a pollce officer. You have the

consiltutional right not to incriminate yourself.

Under no circumstances will the results of this invesiigation or your statement be
used In any subseqtient criminal court action against you. However, factual information
contained in the Internal Affairs Mle on this Investigation, including your statement, is
generally discoverable In elvil rights litigation filect in either a Federal court or in a State

court, and may be used fo Impeach your testimony in such a sult.

se to testify, alto answer questions relating

| further wish to advise you that Ifyou refu
you will be subject to

io the performance of your official duties or fiinass: for duty,
Departmental charges which could result in your disrnissal from the Indianapolis

Metropolitan Police Department.
 ArbnAv—=
(fremal Affairs Investi gator

| have read the above and understand it fully. | sign this statement having been
advised ofthe above tights before any questions have been asked of me,

™” police Oificer, Gity of Indianapolis

Signed at. 0 S% o'clock __ py .M. this Al yt clay

of “a WV ALY 20 ie _, at Indianapolis, Indiana.

IMPB Form No, 3-8-7 R¢

p. De awn 4

 
IMPD 1A2015-080 000023

INDIANAPOLIS POLICE DEPARTMENT
Internal Affairs Statement

THIS IS A STATEMENT OF RANDALL DENNY A POLICE OFFICER FOR THE INDIANAPOLIS
METROPOLITAN POLICE DEPARTMENT TAKEN ON THURSDAY JANUARY 2157, 2016 AT 0858 HOURS,
THIS STATEMENT IS BEING TAKEN AT THE OFFICE OF INTERNAL AFFAIRS 4134 N. KEYSTONE
AVENUE SUITE A BY SGT. JOHN ARVIN, ATTORNEY ED MERCHANT IS PRESENT FOR THE OFFICER.
IMPD 1A2015-080 000024

Subject Name: RANDALL DENNY Case No.: 15-080 Page - 2

a

> OD FH FF BD > DF DO PF GBP OF OD PF

Sir would you state your full name spelling your last name?

Randall Jason Denny, Denny.

Are you aware this interview is being recorded?

Yes.

What’s your appointment date?

March 30", 2002.

And your ID number?

D9879.

Present duty assignment including district?

I work day shift East District.

And let’s see what were your duty hours and shift assignment on September 26" of 2015?
It’s day shift which the hours 0530 to 1400 hours.

Were you in full police uniform that day?

Yes.

Have you read and signed the Police Officer’s Statement of Rights?

Yes.

And have you read the IMPD Rules and Regs pertaining to being truthful and cooperative?
Yes.

Drawing your attention to Internal Affairs 15-080 reference a case involving a Terrell, Terrel}!, Day, Da
y, your name is listed in the CAD 1152691312 reference this arrest were you in fact on this run?

Yes.
In detail can you give me your involvement in the run?

Yes I was dispatched to a shoplifting in progress where the Loss Prevention was chasing the suspect and
the suspect had pointed a firearm at him while they were chasing him.

Where were you when the run came out?

1 was approximately I think I was near 10" and Post and maybe about-about 8500 East 10" Street when the
run came out.

The run was at Washington Square Mall so you were pretty close.

Yes it was about a mile and a half maybe.
IMPD 1A2015-080 000025

Subject Name: RANDALL DENNY Case No.: 15-080 Page - 3

Q. Good so what happened upon your arrival and when I say arrival I don’t know I don’t know if you went to
the mall or gas station or somewhere else what happened upon your arrival?

A. Well the run came out at the Burlington Coat Factory at Washington Square Mall. As I was en route to the
run the call updated stating that the suspect was running north crossing 10" Street into the Speedway gas
lot which is the Speedway Gas is the northeast corner of 10" and Mitthoefer. So when I was arriving to the
scene east on 10'" Street so when I got to Mitthoefer I went north to get behind the Speedway because that’s
where that was the last location and he was supposed to have been a Cumberland Reserve Unit I don’t
recall his name was my backup and he approached from the west or from the east he was coming west on
10" Street so we kind of met at the Speedway gas station. He was about 5 seconds ahead of me both for all
intents and purpose we-we came to behind the Speedway gas station at about the same time. Since he
arrived from the east Mr. Day was actually already when we pulled up was already in the grass on the
northeast corner of the Speedway gas station property. The Speedway gas station sits about 7 feet higher
than the surrounding strip mall so there’s a grass, so there is a grass hill that separates the-the shopping
mall from the gas station. On the northeast corner of that hill Mr. Day was already in the grass and the
Loss Prevention officer whose name escapes me at the moment flagged us down so the Cumberland Officer
got there just seconds before I did since he was closer and had gotten his gun out and was pointing his gun
at Mr. Day stating you know don’t move, don’t move. Mr. Day was on his um, was on his stomach with
his hands out forward just and so I got out of my car and ran up preparing to handcuff Mr. Day since the
Cumberland officer had him at gun point. When I walked up I immediately noticed that just outside the
reach of Mr. Day’s hand was a black semi-automatic handgun in the grass right where he was laying. I was
getting him handcuffed. As I was handcuffing Mr. Day the Loss Prevention officer came over to me and
mentioned he goes I think he’s-he told me the Loss Prevention officer was referring to Mr. Day had told me
he had shot himself so I get him handcuffed I put gloves on and since it was a hill it’s pretty it’s probably
like a 5-it’s like a 5 degree incline it’s a pretty significant incline I kind of moved him to his side and I
started-1 started to feeling and ] asked Mr. Day I was like have you been shot and-and I got him on his side
and I started feeling um, his chest, his legs, anything I couldn’t see immediately. He goes I’m fine, I’m
fine. I was like I have to do just check to make sure you’re not injured ] don’t see any blood, but I have to
make sure. He goes I’m fine and then I noticed I looked down and he had-he had crapped himself so I
think what the Loss Prevention what he was telling the Loss Prevention officer I had-I had “shit myself”
not shot myseif, but he had misinterpreted that um, so once I determined that there was no immediate-there
was no um obvious injury I had him handcuffed I had one he was a big boy I had one handcuff. I was able
to get one pair of handcuffs behind his back and we was on a hill so what I did was he was on the side and
if I left him on his side he would roll down the hill, so I grabbed his feet and I scooted him and to where his
feet were facing down so it would be a nice angle for him to he could just sit up and it wouldn’t be that
uncomfortable. Well he looked at me and then he just decided to he would-he laid back and then he-and
then he pushed himself to start rolling to and I’m like so once again I scooted his feet down towards-
towards the bottom of the hill I was like keep your feet facing towards the parking lot and you can use this
as kind of like a chair you can sit upon it and as soon as I let go of him he would scoot himself to the side
and start rolling, so as soon as he got paced good down to the hill you know at that point he got to the hill-
the hill the bottom and so I just kept him on his side and I was like he was telling me um, he goes...he goes
]...he goes I can’t breathe when he was sitting up, but he was saying it almost in like the tone I’m saying it
now he goes I can’t breathe he was breathing heavy and | was like well you just run half a mile if you’re
talking to me you can breathe. | was like you have to calm down. | was like I’m sure your exhausted you
have to just you have to calm...calm down and you’ll be alright and he didn’t say anything more to me
after that it was about that time everybody else started showing up um, Sgt. Wooten showed up, um, Roger
Wagner from Cumberland showed up so once I had enough officers there this was I’m primary on run this
is my run it’s going to be my arrest, so | started talking to the witnesses and I started talking to Loss
Prevention tried to figure out technically what I had um, so Loss Prevention officer again his name escapes
me had stated that him and Mr. Day’s friend had been in that Burlington Coat Factory before and had
stolen from them before, but they were unable to catch them. This time they were able to stop them as they
were exiting the store apparently they pocketed at least Mr. Day pocketed a wrist watch and they watched
on video so they exited the store. The Loss Prevention officer stopped Mr. Day. Mr. Day acted like he
IMPD 1A2015-080 000026

Subject Name: RANDALL DENNY Case No.: 15-080 Page - 4

didn’t know what he was talking about however he eventually got the wrist watch back. Mr. Day either got
in his pocket or the Loss Prevention officer got it somehow the Loss Prevention officer got his watch back,
so the Loss Prevention the LP officer said okay both you guys need to come into our office and wait for the
police that’s when they started taking off. They took off running his friend took off in a different in
direction. I don’t really have a very good description of him. I didn’t have a name anything at all. The
only thing I know from him was the Loss Prevention officer said the friend had a large silver revolver
because he saw it tucked in his pants. Mr. Day took off north and pointed his handgun at the Loss
Prevention officer. The Loss Prevention officer continued running after him and I mean that’s I...I...1
appreciate his bravery he continued and that’s when he was on his phone to us as he was chasing him
through the parking lot. Either in the parking lot or on 10" Street I wasn’t real...1 don’t remember
Mister....a car had stopped because Mr. Day had run across his path it had stopped. The Loss Prevention
officer thought he was trying to carjack a car because he pointed the gun at the driver, but then the driver
just-just took off didn’t...didn’t have ...didn’t give him a chance to do anything else. Um and then they
ran to where and he got down on the ground before we arrived I don’t know if he tripped or he just was
exhausted, but he was and then the Loss Prevention officer said he-he fell into the grass right before we-we
got there. Um, so while I was talking to him Sgt. Wooten and I think Roger Wagner both were watching
Mr. Day that’s pretty much.

You were talking to Loss Prevention and then you weren’t involved with Mr. Day anymore at that time?

No.

Q. Now what about paperwork were you also away from your car doing paperwork or away from Day doing
paperwork?

A. Paperwork, recovering the handgun. I was trying to do everything um, just easier with the chain of

custody if I do everything.
Q. How did you know that the first ambulance was called?

A, Well about 5 minutes after while I was talking to the Loss Prevention officer um, either I don’t know if it
was either Roger or Frank added a second pair of handcuffs so instead of the one being tight they because I
remember and I don’t remember if it was I think they were my handcuffs I think they asked me for hey do
you have a second a spare set of handcuffs I said yes because I carry two pairs and so that allowed them
with two pair of handcuffs handcuffed his arms were not quite to his side they were still behind him, but
they were not like I mean so it was-it was a lot more of freedom of movement with two pair of handcuffs
and then one of them...one of them said hey I think we should just go ahead and call an ambulance because
he’s complaining he can’t breathe | said that’s fine ] had no problem with that you know and let the medics
come check him out and that we called the ambulance it wasn’t 5 to 10 minutes after we had initially made
contact with him it wasn’t very long.

Q. Were you there when the first ambulance folks did their checkout?

A. Yes I was walking back and forth I didn’t stand there while the whole time they were checking him out um,
when 41 showed up I do remember they have | think it must’ve been a heartbeat monitor the little cup that
goes on the finger | remember them applying it twice. Once they...the first when they got there and
measured his heartbeat and then once not long before they left um, but they checked it twice. They um, he
was-he was standing...he was standing and talking to them I think for the most part and | think around that
time Roger went into the liquor store | don’t know if he bought it or if they you know donated it, but he
came out with a bottle of water and he was um, mister um, um, Day was drinking well I] mean he was
drinking the water and then um, then when they left we called for a wagon because the medics were like
there’s no they didn’t see any medical reason to take him to the hospital he was answering their questions,
standing up drinking, alert he seemed fine, so I said okay go ahead and so I call...! got on the radio and
said go ahead and start us a wagon. The wagon I think was busy it took the wagon a little awhile to get
IMPD 1A2015-080 000027

Subject Name: RANDALL DENNY Case No.: 15-080 Page - 5

©

>

> ©

> ©

Oo FF #

there so while in the meantime he was laying on his...he was...we tried to put....laid back down on the

ground he just wouldn’t sit up and we didn’t want to lay him on his stomach so he wouldn’t stay on his

side, so we laid him on his back um, because I mean laying on the stomach that’s when they choke. We
just had in-service on that a couple of years ago.

Positional Asphyxiation and all that.

Positional Asphyxiation and especially for his size we’re not going to put him on his stomach so he ended
up being on his back and that’s when and the wagon showed up I think he was on his back so the wagon
driver got there again I was still doing my paperwork so it was the wagon driver and either Frank or Roger
that was helping the wagon driver get him into he’s a big guy trying to help get him in the wagon. Well
they had him they’d stand him up and | could see um, well I’d look up and see he’d walk and then he went
stiff leg and we’ve had prisoners go stiff leg before it’s like it’s almost like you know I don’t want to go in
the wagon you know like no come on you got to get in the wagon and then he would just go limp and like
dead weight and so they put him back on the ground they tried that a couple of times and as the wagon
driver told me he goes I can’t take him to the APC like this you’re going to have to call another ambulance
he’s complaining of ...he’s complaining....he’s complaining he can’t breathe um and then he wasn’t
complaining he wasn’t saying anything at all he was um, not being responsive he goes you need to call
another ambulance I was like okay call another ambulance and that’s when the other ambulance showed
up. They got him on the gurney. They un-handcuffed him put him into the ambulance and they were going
to transport so I was getting myself ready to follow them to the hospital because they said this is serious
they thought he was going into I guess they thought he was going into some sort of heart failure right there
so they were going to transport him so I said I’m going to follow him he’s my prisoner I have to follow him
and then they said no we have to work him for 30 minutes before we transport and I looked at Frank and J
was like that’s-that’s not good J mean...] mean it won’t because if...if they don’t have them stabilized they
won’t transport them and if he’s not stable that’s bad, so and then after 30 minutes they called him in the
ambulance you know so we just left him in the ambulance until everything until the coroner and everybody
else showed up.

In your mind was there any issue with the handcuffing?

No he was never and like I said we transitioned from a single pair of handcuffs to double handcuffs so that
doubled the length between his hands um, we never put him on his stomach because again I was trained
that was against our training. I tried to put him on his side. I tried to sit him up he never um, so that’s why
he ended up on his back that’s the only that was the only other place that we could sit him that he would
stay.

Right there was no force used during handcuffing, no need for a knee strikes anything like that?

No, no.

Would you describe him as cooperative during handcuffing?

He was cooperative the entire time no.

Before you were able to get him handcuffed did you see the Cumberland officer use any force at all?

No he never got close enough he was-he was my cover.

He was gun point so he was keeping (inaudible)?

Yes.

How about the Loss Prevention guy by the way his name Nesbitt, Nes bitt.
IMPD 1A2015-080 000028

Subject Name: RANDALL DENNY Case No.: 15-080 Page - 6

>

>

QO PF £

©

QO Pp oO PF

> OD F DO PF QD PY

That’s right Mister.
Michael Nesbitt.

Mr. Nesbitt that’s right no he never got close enough he was probably about 20 feet away signaling us, but
he never got closer than 20 feet from him until we got hands on him.

Did Mr. Day make any complaints besides the “can’t breathe”.

No, no.

Did he admit to being on any sort of alcohol, pills, marijuana anything like that?
No.

We’re not medical personnel once that first ambulance makes that decision he can stay was there any
conversation between you and Frank Wooten or the Cumberland guy about trying to override these guys?

No we can’t we’re not the medics.
And they do their little checkouts and say they can to in the wagon they can go in the wagon?
Correct.

Was there any talk about trying to override the wagon driver when he said I can’t take him to the APC with
these complaints?

No the wagon driver knows his job.

And we called for a second ambulance right away?

Correct.

Did you stay on the scene after the medics declared Mr. Day deceased?
Yes.

Who did you talk with after that did Homicide come out?

The CERT team came out so yeah there were and then we ended up going well we ended up going down to
Homicide, but I didn’t actually make a statement at the Homicide in the Homicide Office.

Is there anything different you would do today on that same run?
No, no.

I mean you listened to his concerns; you tried to position him where he could breathe. He was obviously
awake and doing stuff because he’s trying to roll down the hill?

Yes.

Once he got to the bottom of the hill you left him there, but not on his stomach?
IMPD 1A2015-080 000029

Subject Name: RANDALL DENNY Case No.: 15-080 Page - 7

A. Correct.

Q. When he had complaints we called for medics?

A. Yep.

Q. The last question is standard is there anything else you think I need to know that will help me do a
complete investigation?

A. No.

Q. Mr. Merchant?

(Mr. Merchant)

Q. With regard to the handcuffing is there any General Order requiring the handcuffing behind the back?

A. Yes.

(Sgt. Arvin)

Q. The prisoner handling is 8.1.

A. Yes prisoner handling 8.1 it requires that all prisoners are to be handcuffed to the rear yeah.

Q. There are some exceptions pregnant females, but even with the obesity we use more than one set because

you spread the cuffs out. The last thing you want to do is be able to handcuff a guy in the front and have
him get to a weapon that we don’t know exist.

(Mr. Merchant)

Q. Right.
(Sgt. Arvin)
Q. In these days people could put weapons in their crotch, they put them in interlining of pockets of coats I

mean or even an ID can have a razor taped to the end of it so it’s just his ID in his pocket well no it’s not
it’s got a razor blade on it.

A. Well and the prisoner handcuffed from the front especially if we transport that handcuff now becomes I
will choke you and there’s nothing as the driver I can do to defend against that once they get that around
you that’s why it’s very dangerous.

Q. So one of my jobs is look at our policy are we did we follow it and does the policy need to be tweaked and
we’ve done it before we have the General Orders. This one I don’t see an issue right now, but will dig into
it and see what’s up any other follow ups?

A. No.

Q. Good to go this will end our interview it is 0919 hours.
